DETAILED ACTION
This Final Office Action is in response to the amended claims filed on 9/20/2022.
Claims 27-37 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeiler et al. (US 2015/0240774).

As to claim 27 Zeiler discloses a method of starting an engine of a vehicle comprising:	
coupling a battery key (114) to a controller (112) of the vehicle, said battery key comprising a key identifier (paragraph 0034), said battery key comprising a battery cell (figure 8 #131) disposed therein;
communicating a key identifier from the battery key to a controller of the vehicle, said controller having a stored identifier (paragraph 0034) (the handshake authorization);
comparing the stored identifier and the key identifier (paragraph 0034) (the handshake authorization); and
in response to comparing, providing power from the battery cell of the battery key to an actuator to rotate a crankshaft of the engine (paragraph 0052).

As to claim 28 Zeiler discloses the method of claim 27 wherein coupling the battery key comprises coupling the battery key (114) to a receptacle (112).

As to claim 29 Zeiler discloses the method of claim 27 wherein coupling a battery key comprises coupling a battery key having a temperature greater than an ambient temperature around the vehicle. (if it is cold outside and the key is kept in a warm house the coupling battery will have a greater ambient temperature than the vehicle.) (also see paragraph 0039)

As to claim 30 Zeiler discloses the method of claim 27 further comprising prior to coupling, actuating a heater in the battery (paragraph 0050).

As to claim 31 Zeiler discloses the method of claim 27 wherein prior to comparing the stored identifier engaging a start button (paragraph 0034).

As to claim 32 Zeiler discloses A system for starting an engine of a vehicle comprising:
a controller disposed within the vehicle (The controller within the vehicle is not disclosed but described in operation in paragraph 0034);
a battery key (114) coupled to the controller of the vehicle, said battery key communicating a key identifier to the controller of the vehicle (paragraph 0034), said battery key comprising a battery cell (131) disposed therein;
said controller having a stored identifier therein, said controller comparing the stored identifier and the key identifier (paragraph 0034); and
said controller, in response to comparing, providing power from the battery cell of the battery key to an actuator to rotate a crankshaft of the engine (paragraph 0052).

As to claim 33 Zeiler discloses the system as recited in claim 32 wherein a battery cell temperature of the battery key is higher than a vehicle temperature. (If the battery is being charged in a warm indoor environment and the vehicle is being stored outside the battery will be warmer than the vehicle)

As to claim 34 Zeiler discloses the system as recited in claim 32 wherein the battery cell comprises a plurality of battery cells (figure 8 #131).

As to claim 35 Zeiler discloses the system as recited in claim 34 wherein the battery key comprising a plurality of heaters (Paragraph 0042 discloses each switch acts as a heater for the individual cells), each heater corresponding to a respective one of the plurality of battery cells.(figure 11 #164, 166, 168)

As to claim 36 Zeiler discloses the system as recited in claim 35 wherein the battery key further comprises a temperature sensor (figure 11 #150) for controlling the plurality of heaters.

As to claim 37 Zeiler discloses the system as recited in claim 32 wherein the battery key (114) is removably coupled to a receptacle (122) of the vehicle, said receptacle electrically coupled to the controller.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/20/2022, with respect to claims 27 and 32 have been fully considered and are persuasive.  The rejections of 27-37 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zeiler et al. (US 2015/0240774).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                     


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747